UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E O F S P E C I A L E D U C A T I O N AND REHABILITATIVE S E R V I C E S

Mr. Eugene Lenz
Senior Director
Division of Special Education
Texas Education Agency
1701 N. Congress Avenue
Austin, Texas 78701-1494

MAR - 6 2002

Dear Mr. Lenz:
This letter is in response to your February, 8, 2002 facsimile transmission to the U.S.
Department of Education, Office of Special Education Programs (OSEP), requesting
OSEP's analysis of Texas proposed rule, Section 89.1152, as it relates to compliance
under the Individuals with Disabilities Education Act (IDEA).
The Texas proposed rule at Section 89.1152 specifically states:
89.1152 Presentment

(a)
(b)

This section will take effect on August 1, 2003.
Pursuant to the policy to encourage and support the resolution of any dispute at
the lowest level possible, and in a prompt, efficient and effective manner, no issue
may be raised at a due process hearing unless it was first raised at an admission,
review and dismissal (ARD) committee meeting. Hearing officers shall dismiss
any hearing request upon satisfactory proof that the issues raised in the hearing
were not first presented to the ARD committee.

The Texas proposed rule impermissibly imposes additional prior notice requirements on
parties. Parents and school districts do not have the fight under IDEA to limit issues
raised in a hearing to only the issues that were previously raised as part of an ARD
committee meeting.
The IDEA identifies with great specificity the circumstances under which a parent or a
school district is required to provide prior notice. Parents are obligated to provide
advance notice to school districts in certain instances to maximize their ability to receive
reimbursement for placing their child in a private school. See 20 U.S.C.
§§1412(a)(10)(C)(iii). This notice provision enables a hearing officer to limit the amount
of the reimbursement in certain instances and does not preclude parents from proceeding
with a due process hearing for failure to provide requisite notice. For school districts, the
major prior written notice provisions are set forth at 20 U.S.C. §§1415(b)(3), (c) and (d).

400 MARYLAND AVE., S.W., WASHINGTON, D.C. 20202
www.ed.gov
Our mission is to e n s u r e equal a c c e s s to education a n d to p r o m o t e educational excellence throughout the Nation.

Page 2 - Mr. Eugene Lenz

The IDEA's due process heating tight applies to "any matter relating to the identification,
evaluation or educational placement of the child, or the provision of a free appropriate
public education to such child" (20 U.S.C. § 1415(b)(6)) and certain disciplinary matters.
20 U.S.C. § 1415(0(1). Other than the notice provisions expressly contained in the IDEA,
no other notice provisions can be applied to limit the statutory right to a due process
hearing.
Texas' imposition of any additional notice requirements on either party (in a manner that
restricts the issues that may be heard) is inconsistent with IDEA. Application of Texas'
proposed rule would impose additional procedural hurdles on the tight to a due process
hearing that are not contemplated by the IDEA, would in many cases delay access to a
due process hearing, and would bar any review of a school district's actions if a district
refused to conduct an ARD committee meeting.
If you have any further questions, please contact Dr. JoLeta Reynolds at (202) 205-5507
or Paul Steener at (202) 205-9908.
Sincerely,

Stephanie S. Lee
Director
Office of Special Education Programs

